Case 1:20-cv-01134-PLM-SJB ECF No. 6, PageID.118 Filed 03/23/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

LAMAR BURTON,

                      Plaintiff,                   Case No. 1:20-cv-1134

v.                                                 Honorable Paul L. Maloney

MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                      Defendants.
____________________________/

                                          OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Michigan Department of Corrections, Davids, Jex, Oversmith, and Unknown Party.

Plaintiff’s Eighth Amendment claim and First Amendment retaliation claim against Defendant

Huyge remain in the case.
Case 1:20-cv-01134-PLM-SJB ECF No. 6, PageID.119 Filed 03/23/21 Page 2 of 10




                                             Discussion

I.     Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events

about which he complains occurred at that facility. Plaintiff sues the MDOC and the following

ICF officials or employees: Warden John Davids; Physician’s Assistant (PA) Unknown Huyge;

an unknown nurse named as “RN-13” (Unknown Party); Prisoner Counselor (PC) M. Jex; and

Resident Unit Manager (RUM) Oversmith.

               Plaintiff’s complaint is one of six that he filed between September 2020 and January

2021. The allegations appear to pick up where those in Burton v. Mich. Dep’t of Corr., No. 1:20-

cv-858 (W.D. Mich.), leave off. In Case No. 1:20-cv-858, Plaintiff alleged that he had been

deprived of supports for a brace, a basin, and Epsom salts with which to treat nerve pain in his arm

for four months, between September 10, 2019, and January 9, 2020, while he was housed at the

Michigan Reformatory (RMI), which is also located in Ionia, Michigan. The instant complaint

alleges that, although he was finally approved to have the basin and Epsom salts on January 9,

2020, he was transferred to ICF before he could routinely receive them.

               Plaintiff states that, on January 10, 2020, he was forced or pressured by a prisoner

to stab another prisoner 15 times, which aggravated his arm and hand pain. Plaintiff arrived at

ICF on February 12, 2020. During his intake visit, Petitioner told Nurse Tribble (not a Defendant)

about the pain in his hand and arm that required soaking when it seized up. Plaintiff sent kites to

health care on February 13, 16, 17, 20, 21, and 23, 2020, explaining that his arm and hand pain

had increased since the stabbing and that he required a basin. Plaintiff also sent a kite to Defendant




                                                  2
Case 1:20-cv-01134-PLM-SJB ECF No. 6, PageID.120 Filed 03/23/21 Page 3 of 10




Warden Davids and PC Amboy (not a Defendant) on February 20, 2020. Plaintiff submitted a

Step-I grievance to the grievance coordinator on February 21, 2020.1

                  On February 24, 2020, Plaintiff had a medical visit with Defendant PA Huyge.

Plaintiff explained his ongoing severe pain and his need for an arm brace and a basin for soaking

his arm, to relieve the pain when his arm locked up. Defendant Huyge, however, discontinued

Plaintiff’s detail for the basin and took away the arm brace. Defendant Huyge allegedly told

Plaintiff, “[N]ow you have a reason to write your grievance[]s.” (Compl., ECF No. 1, PageID.3.)

                  Plaintiff received notification that he was still on modified grievance access. He

therefore sent a kite to Grievance Coordinator Unknown Yuhas (not a Defendant) on February 25,

2020, seeking a grievance form to complain about Defendant Huyge’s actions. Yuhas denied

Plaintiff a grievance form. Plaintiff sent additional requests for grievance forms to Yuhas on

February 26, 27, and March 2, 2020. All were denied.

                  Plaintiff sent numerous kites to healthcare about his ongoing issues, his desire to

be seen by the neurosurgeon, and his assertion that his rights were being denied: February 28,

March 6, March 12, March 20, April 1, April 15, May 8, May 16, June 5, and June 6, 2020.

Plaintiff sent additional requests for grievance forms on July 4 and July 13, 2020, and he apparently

received one form. However, Grievance Coordinator Yuhas rejected that grievance at Step-I

review.

                  On August 13, 2020, Plaintiff was called out to be seen in health care. Plaintiff

again reported his symptoms to Defendant Huyge, and he asked to see the neurosurgeon and to get

his arm brace and soaking basin back. Defendant Huyge allegedly told Plaintiff that he would not




1
 Plaintiff alleges that he was placed on grievance restriction while at RMI, and he indicates that, at the time he filed
his grievance, he was unaware whether that restriction followed him to ICF.

                                                           3
Case 1:20-cv-01134-PLM-SJB ECF No. 6, PageID.121 Filed 03/23/21 Page 4 of 10




be seeing the neurosurgeon and would not be getting the arm brace or basin—purportedly because

Plaintiff had filed grievances—so Plaintiff might as well stop filing health care kites about the

matter. Defendant Huyge also told Plaintiff that his seizure medications would not be reissued for

the same reason.2

                  Plaintiff sent additional kites to health care on September 8 and 12, 2020. He was

seen in healthcare by nurse on September 14, 2020, and he again explained his symptoms and

asked to be seen by the neurosurgeon. The nurse told Plaintiff that a chart review would be

conducted for the PA. Plaintiff sent another request to health care on September 21, 2020, again

asking to be seen by the neurosurgeon.

                  On September 25, 2020, Plaintiff stopped Defendant RUM Oversmith while she

was doing her rounds. Plaintiff gave Oversmith actual knowledge of his issues with health care

and requested her help. Defendant Oversmith did not take any action.

                  Plaintiff seeks declaratory relief, together with compensatory and punitive

damages.

II.      Failure to State a Claim

                  A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678



2
  Defendant Huyge’s discontinuation of Plaintiff’s seizure medications on February 24, 2020, shortly after Plaintiff
arrived at ICF, is the subject of another of Plaintiff’s recent complaints. Burton v. Mich. Dep’t of Corr. et al., No.
1:20-cv-859 (W.D. Mich.). In that complaint, Plaintiff raised the identical allegation about Defendant Huyge’s
statement. (1:20-cv-859, ECF No. 1, PageID.7.) Plaintiff’s current complaint does not assert a claim arising out of
the denial of seizure medications.

                                                          4
Case 1:20-cv-01134-PLM-SJB ECF No. 6, PageID.122 Filed 03/23/21 Page 5 of 10




(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      MDOC

                Plaintiff may not maintain a § 1983 action against the MDOC. Regardless of the

form of relief requested, the states and their departments are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has
                                                   5
Case 1:20-cv-01134-PLM-SJB ECF No. 6, PageID.123 Filed 03/23/21 Page 6 of 10




expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 98–101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara

v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has specifically held that the MDOC

is absolutely immune from a § 1983 suit under the Eleventh Amendment. See, e.g., Harrison v.

Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962

(6th Cir. 2013); McCoy v. Michigan, 369 F. App’x 646, 653–54 (6th Cir. 2010). Therefore,

Plaintiff’s claim against the MDOC is properly dismissed on grounds of immunity.

               In addition, the State of Michigan (acting through the MDOC) is not a “person”

who may be sued under § 1983 for money damages. See Lapides v. Bd. of Regents, 535 U.S. 613,

617 (2002) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison, 722 F.3d

at 771. Therefore, Plaintiff’s claim against the MDOC therefore also is properly dismissed for

failure to state a claim under 28 U.S.C. §§ 1915(e)(2)(B)(iii), 1915A(b), and 42 U.S.C. § 1997e(c).

IV.    Supervisory liability

               Plaintiff sues Defendants Warden Davids, Prisoner Counselor Jex, and RUM

Oversmith, alleging that he either sent kites to them complaining about inadequacies in his medical

care or that he told them about such inadequacies, but they failed to take action.

               Government officials may not be held liable for the unconstitutional conduct of

their subordinates under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at

676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556

F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation must be based upon active

unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575–76 (6th Cir. 2008); Greene v.
                                                 6
Case 1:20-cv-01134-PLM-SJB ECF No. 6, PageID.124 Filed 03/23/21 Page 7 of 10




Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can

supervisory liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310

F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may

not be imposed simply because a supervisor denied an administrative grievance or failed to act

based upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300

(6th Cir. 1999). “[A] plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

               The Sixth Circuit repeatedly has summarized the minimum required to constitute

active conduct by a supervisory official:

       “[A] supervisory official’s failure to supervise, control or train the offending
       individual is not actionable unless the supervisor either encouraged the specific
       incident of misconduct or in some other way directly participated in it.” Shehee,
       199 F.3d at 300 (emphasis added) (internal quotation marks omitted). We have
       interpreted this standard to mean that “at a minimum,” the plaintiff must show that
       the defendant “at least implicitly authorized, approved, or knowingly acquiesced in
       the unconstitutional conduct of the offending officers.”

Peatross v. City of Memphis, 818 F.3d 233, 242 (6th Cir. 2016) (quoting Shehee, 199 F.3d at 300,

and citing Phillips v. Roane Cnty., 534 F.3d 531, 543 (6th Cir. 2008)); see also Copeland v.

Machulis, 57 F.3d 476, 481 (6th Cir. 1995) (citing Rizzo v. Goode, 423 U.S. 362, 375–76 (1976),

and Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984)); Walton v. City of Southfield, 995 F.2d

1331, 1340 (6th Cir. 1993); Leach v. Shelby Cnty. Sheriff, 891 F.2d 1241, 1246 (6th Cir. 1989).

               In addition, a plaintiff must show that a defendant had some duty or authority to

act. See e.g. Birrell v. Brown, 867 F.2d 956, 959 (6th Cir. 1989) (lower level official not liable for

shortcomings of building); Ghandi v. Police Dep’t of City of Detroit, 747 F.2d 338, 351

(6th Cir. 1984) (mere presence at the scene is insufficient grounds to impose Section 1983 liability

in the absence of a duty to act). Administrative or custody officials who have no training or

authority to contravene the decisions of healthcare officials cannot be held liable for those officials’
                                                   7
Case 1:20-cv-01134-PLM-SJB ECF No. 6, PageID.125 Filed 03/23/21 Page 8 of 10




inadequate care. See Smith v. Cnty. of Lenawee, 505 F. App’x 526, 532 (6th Cir. 2012) (“[I]f a

prisoner is under the care of medical experts . . . a non-medical prison official will generally be

justified in believing that the prisoner is in capable hands.”) (quoting Spruill v. Gillis, 372 F.3d

218, 236 (3d Cir. 2004)); see also Newberry v. Melton, 726 F. App’x 290, 296–97 (6th Cir. 2018)

(same); Smith v. Cnty. of Lenawee, 505 F. App’x 526, 532 (6th Cir. 2012) (same); Cuco v. Fed.

Med. Ctr.-Lexington, No. 05-CV-232-KSF, 2006 WL 1635668, at *21–22 (E.D. Ky. June 9, 2006)

(holding that prison administrative officials were not liable for overseeing and second-guessing

care given by medical officials) (citing Birrell 867 F.2d at 959).

                Plaintiff fails to allege any facts showing that Defendants Davids, Jex, and

Oversmith, as custody officials, had the authority to contravene or second-guess decisions by

healthcare officials or that they encouraged or condoned inadequate treatment by healthcare

officials, or authorized, approved or knowingly acquiesced in the conduct. Indeed, he fails to

allege any facts at all about their conduct beyond a claim that he complained to them that healthcare

officials denied him certain accommodations that he believed he needed. Plaintiff’s allegations of

supervisory responsibility are conclusory and insufficient to demonstrate that Defendants were

personally involved in the alleged inadequacy of his medical treatment. Conclusory allegations of

unconstitutional conduct without specific factual allegations fail to state a claim under § 1983. See

Iqbal, 556 U.S. at 678–79; Twombly, 550 U.S. at 555. Because Plaintiff’s § 1983 action against

Defendants Davids, Jex, and Oversmith is premised on nothing more than respondeat superior

liability, his action fails to state a claim.

V.      Lack of allegations

                Plaintiff makes no factual allegations against the Defendant he names as “RN-13”

(Unknown Party), other than to claim that the nurse is responsible for failing to provide him

adequate medical care. It is a basic pleading essential that a plaintiff attribute factual allegations
                                                  8
Case 1:20-cv-01134-PLM-SJB ECF No. 6, PageID.126 Filed 03/23/21 Page 9 of 10




to particular defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a

plaintiff must make sufficient allegations to give a defendant fair notice of the claim). The Sixth

Circuit “has consistently held that damage claims against government officials arising from alleged

violations of constitutional rights must allege, with particularity, facts that demonstrate what each

defendant did to violate the asserted constitutional right.” Lanman v. Hinson, 529 F.3d 673, 684

(6th Cir. 2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286 F.3d 834, 842

(6th Cir. 2002)). Where a person is named as a defendant without an allegation of specific conduct,

the complaint is subject to dismissal, even under the liberal construction afforded to pro se

complaints. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing the

plaintiff’s claims where the complaint did not allege with any degree of specificity which of the

named defendants were personally involved in or responsible for each alleged violation of rights);

Griffin v. Montgomery, No. 00-3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring

allegations of personal involvement against each defendant) (citing Salehpour v. Univ. of Tenn.,

159 F.3d 199, 206 (6th Cir. 1998)); Rodriguez v. Jabe, No. 90-1010, 1990 WL 82722, at *1 (6th

Cir. June 19, 1990) (“Plaintiff’s claims against those individuals are without a basis in law as the

complaint is totally devoid of allegations as to them which would suggest their involvement in the

events leading to his injuries.”).

                Plaintiff fails to even mention Defendant RN-13 in the body of his complaint, other

than to conclude that he or she is liable for failing to treat Plaintiff. Plaintiff’s allegations fall far

short of the minimal pleading standards under Fed. R. Civ. P. 8 (requiring “a short and plain

statement of the claim showing that the pleader is entitled to relief”). Plaintiff therefore fails to

state a claim against Defendant Unknown Party.




                                                    9
Case 1:20-cv-01134-PLM-SJB ECF No. 6, PageID.127 Filed 03/23/21 Page 10 of 10




VI.      Defendant Huyge

               Plaintiff alleges that Defendant Huyge failed to provide Plaintiff with necessary

medical accommodations, including a basin in which to soak Plaintiff’s arm and an arm brace,

which Plaintiff claims are necessary to treat his serious arm pain. Plaintiff also alleges that

Defendant Huyge removed the previously approved accommodations in retaliation for Plaintiff

having filed grievances against healthcare officials, including Defendant Huyge.

               On initial review, the Court concludes that Plaintiff’s allegations are sufficient to

state both an Eighth Amendment claim and a First Amendment retaliation claim.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Michigan Department of Corrections, Davids, Jex, Oversmith,

and Unknown Party will be dismissed for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2)

and 1915A(b), and 42 U.S.C. § 1997e(c).          Plaintiff’s Eighth Amendment claim and First

Amendment retaliation claim against Defendant Huyge remain in the case.

               An order consistent with this opinion will be entered.



Dated:     March 23, 2021                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge




                                                10
